NUMBER 13-15-00246-CV

                            COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

STRIPES LLC,                                                               Appellant,

                                           v.

HAZZEM MRAYYAN,                                                            Appellee.


             On appeal from the County Court at Law No. One
                        of Nueces County, Texas.


                                      ORDER
              Before Justices Rodriguez, Garza, and Longoria
                             Order Per Curiam
      Appellant, Stripes LLC, filed an emergency motion to stay proceedings in the trial

court pending appeal on May 30, 2015. Appellant seeks to stay a hearing, currently set

for June 4, 2015, on appellee Hazzem Mrayyan’s motion to lift the court’s previous order

staying the case pending binding arbitration.
       The Court requests that appellee file a response to appellant’s emergency motion

for stay pending appeal within ten days of the date of this order. In the interim, the Court,

having examined and fully considered the motion for emergency stay, is of the opinion

that it should be granted. Appellant’s motion is hereby GRANTED and the hearing set

for June 4, 2015 is STAYED until further order of this Court, or resolution of this appeal.

       IT IS SO ORDERED.

                                                         PER CURIAM


Delivered and filed the
1st day of June, 2015.




                                             2